Citation Nr: 1217002	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-19 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1961 to August 1962.  The Veteran also had service in the Army National Guard.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2012.  A transcript of the hearing is associated with the claims file.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).


FINDING OF FACT

Bilateral hearing loss disability and tinnitus are etiologically related to noise exposure the Veteran sustained while in active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was incurred in active service.  § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 

2.  Tinnitus was incurred in active service.   § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claims.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011) or 38 C.F.R. § 3.159 (2011).  

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has held that in order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran has asserted that he has bilateral hearing loss disability and tinnitus as a result of occupational noise exposure sustained while in active service.  The Veteran has reported that he spent a great deal of his active service on the firing range and working with weapons of all size, include large caliber weaponry on tanks.  The Veteran reported that, for the most part, he was not afforded hearing protection during his duties.  

Of record are several statements from men who served with the Veteran.  These statements tend to indicate that the Veteran did in fact spend a great deal of time training with weapons and was exposed to small and large arms fire on a regular basis during his active service.  

Therefore, the Board concedes the Veteran's exposure to hazardous noise while in active service.  

A review of the Veteran's service treatment records (STRs) shows that in May 1962, the Veteran was afforded a separation examination.  There is no indication from the examination report that the Veteran reported bilateral hearing loss disability or tinnitus at that time.  Additionally, there is no indication from the examination report that the examiner found the Veteran to have symptoms of bilateral hearing loss disability or tinnitus at the time of his separation examination.  However, the Board notes that the separation examination was conducted approximately three months before the Veteran's actual discharge from active service.  Further review of the STRs shows that in August 1962, the Veteran was asked to report any change in his medical condition since his last medical examination in a Final Type Medical Examination statement.  At that time, the Veteran clearly reported that his hearing in his left ear was going bad.  While the Veteran was afforded a Whisper Test prior to his separation, there is no indication from the record that the Veteran was afforded an audiogram prior to his separation from active service.  So, the extent of his hearing loss disability in either ear at that time cannot be accurately determined.  

In May 2008, the Veteran was afforded a VA examination.  At that time, the Veteran reported that he had military occupational noise exposure in the form of military tanks, rocket launchers, and machine guns.  The Veteran reported that he worked for the railroad for 34 years following his separation from active service and that he also engaged in recreational deer hunting.  Based on the examination results and the history provided by the Veteran, the examiner diagnosed mild to profound bilateral sensorineural hearing loss disability and tinnitus.  The examiner opined that the Veteran's bilateral hearing loss disability and tinnitus was not caused by or a result of noise exposure sustained during his active service.  In this regard, the examiner reported that the Veteran had four hearing examinations during his service and they all showed normal hearing, bilaterally.

The Board notes that at his April 2012 hearing, the Veteran reported that when working for the railroad, he actually worked in the depot and performed administrative functions.  Additionally, the Veteran clarified that while deer hunting, the likelihood of actually firing your rifle is somewhat low and over the course of 10 years, you might fire your rif`le six times.  

The Board also notes that the hearing examinations cited by the VA examiner were Whisper Tests.  There is no indication from the record that the Veteran was ever afforded an audiogram during his active service.  

A review of the record shows that the Veteran has received treatment at the VA Medical Center and from private providers for his bilateral hearing loss disability and tinnitus.  The Veteran has been provided hearing aids and is seen periodically for hearing aid checks at the VA Medical Center.

Also of record is an August 2011 letter from the Veteran's private audiologist.  In the letter, the Veteran's audiologist opined that it is just as likely as not that the Veteran's bilateral hearing loss disability and tinnitus began as a direct result of his military service.  In this regard, she documented the Veteran's large and small arms fire noise exposure during active service and the fact that the Veteran has reported that he was not always afforded hearing protection during his duties.  Additionally, she reported that the Veteran had indicated that he developed a ringing and hearing loss in both ears after being on the firing range for a long period without the use of hearing protection.  She reported that this was what she would expect with the Veteran's history of shooting.  She also reported that the configuration of the Veteran's audiogram was very consistent with noise induced hearing loss from shooting.  Furthermore, she reported that the Veteran's report in service that his left ear hearing was going bad was also consistent with right handed shooters having worse hearing in their left ears.  

In her report, the Veteran's audiologist also reported that to base an opinion on a Whisper Test, as the VA examiner did, lacks credibility.  In this regard, she reported that she had been practicing audiology for nearly 30 years and had never once performed a Whisper Test as a patient can very easily pass a Whisper Test even if they have significant high frequency hearing loss as bass hearing is typically still good with noise induced hearing losses.  She also reported that there were many uncontrolled variables that could affect the results of a Whisper Test.

Greater weight may be placed on one physician's opinion than another's depending on factors such as the reasoning employed by the physicians and whether (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, while the findings of a physician are medical conclusions that the Board cannot ignore or disregard, Willis v. Derwinski, 1 Vet. App. 66 (1991); the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App. 614 (1992).

The Board finds the Veteran's private audiologist's opinion to be more probative than that provided by the May 2008 VA examiner.  In this regard, the Board notes that the VA examiner provided a negative opinion that was based solely on normal hearing found upon Whisper Tests during active service.  There is no indication from the opinion report that the VA examiner even considered the fact that the Veteran actually reported left ear hearing loss during his active service.  In contrast, the Veteran's private audiologist went into detail regarding the Veteran's type of hearing loss being consistent with the noise exposure he has consistently reported and she discussed the Veteran's complaints of left ear hearing loss during active service and indicated that this was also consistent with his reported noise exposure.  Additionally, she indicted that as the Veteran had high frequency sensorineural hearing loss, the Whisper Tests that were relied upon by the VA examiner would not be reliable as persons with high frequency hearing loss can still hear bass levels and pass a Whisper Test. 

In sum, the Veteran reported experiencing left ear hearing loss at the time of his separation from active service and the Veteran's private audiologist has competently linked the Veteran's bilateral hearing loss disability and tinnitus to noise exposure sustained during active service.  Therefore, the Board finds that the preponderance of the evidence is for the claims and entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  






ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


